Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a movement system”, “actuation means” and “an assembly” in claim 1, “linear actuators” in claim 2, “a coupling”, “an orientation assembly” and “an actuator” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As noticed in page 4, lines 19-20, the actuation means may be motors of any type. As noticed in Fig. 3 and 4, the assembly comprises an actuator motor (15), a protection sprint (16), a transmission (14) and a spindle (13).  As noticed in page 4, lines 15-24, the movement system comprises two perpendicular cross-pieces that can move on two opposing cross-bars of a rack by means of several actuators which may be motors.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “linear actuators”, “a coupling”, “an orientation assembly” and “an actuator” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what is being claimed, the claim should be limited to one sentence.
In claim 1, the limitation “pieces” in line 4, is unclear if it is referring to the “pieces” recited in line 2, or different pieces.
Claim 1 recites the limitation “the deposition of material” in line 1, “the production of pieces” in line 2, "the upper part of the chamber" in line 7, “the outside of the structural housing” in line 9, and “the removal of the pieces” in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
In claim 1, the limitation “The supporting table is positioned below the frame in an assembly that can move towards or away from the frame, with a side sub-chamber located facing the supporting table and equipped with a moveable cover that opens outwards, and towards which the supporting table can pivot for the removal of the pieces” it is unclear because it gives the impression that the side sub-chamber is part of the supporting table or the assembly, but it seems from Fig. 3-5 that the side sub-chamber is part of the structural housing.
Claim 2 recites the limitation "the system of movement” in line 3, and “the length of the crossbars” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the movement assembly” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the lower position” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the interior opening” in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller (US 2016/0339634) in view of Kruer (US 2015/0108095), and further in view of Gardiner (US 2017/0106594).
Regarding claim 1, Fuller teaches a machine (Fig. 1) for the deposition of material for the production of pieces (abstract), comprising a structural housing (102) which forms an inner chamber (chamber within 102) in which an heating head (300 comprising 318) operates in order to melt (p.0006; p.0020) a strand of material (9001; p.0171) with which pieces (3D objects; abstract) are formed on a supporting table (500)(p.0156) , characterized in that wherein the heating head is mounted on a frame (602) positioned horizontally in the upper part of the chamber (as shown in Fig. 2C), on which said heating head is mounted with a movement system (combination of 636, 622, 624, 618) driven by several actuation means (612, 634; p.0220) located on the outside of the structural housing (as shown in Fig. 6B) . The supporting table is positioned below the frame (as shown in Fig. 2C) in an assembly (700) that can move towards or away from the frame (as show in Fig. 2A), with a side sub-chamber (space covered by door 106) located facing the supporting table (as shown in Fig. 1A) 
Fuller fails to disclose an arc torch, and wherein the supporting table can pivot.
Kruer teaches a deposition apparatus (Fig. 1) comprising an arc torch (30 comprising 63; abstract; p.0043; p.0059; p.0063; as shown in Fig. 2).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was effectively filed to have modified the heating head of Fuller, with Kruer, by using an arc torch, as an alternative to the heating head of Fuller.
Fuller and Kruer combined fail to disclose wherein the supporting table can pivot.
Gardiner teaches an apparatus for generating a 3D object (Fig. 3, 6 and 8) comprising a supporting table (73, 39) that can pivot (as shown in Fig. 3, 6 and 8; p.0033).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the supporting table of Fuller and Kruer, with Gardiner, by making the supporting table pivotable, for the advantages of allowing easier removal of the piece once completed.
Regarding claim 4, Fuller, Kruer and Gardiner combined teach the machine as set forth above, wherein the supporting table is incorporated into the movement assembly on a spindle (Fuller; 706) that is driven by an actuator motor (Fuller; 708).
Fuller, Kruer and Gardiner combined fail to disclose wherein the actuator motor is located on the outside of the structural housing.
.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fuller, Kruer and Gardiner as set forth above, and further in view of Liu (US 2016/0167309).
Regarding claim 2, Fuller, Kruer and Gardiner combined teach all the elements of the claimed invention as set forth above, except for, wherein the system of movement of the arc torch comprises two perpendicular cross-pieces, each of which is mounted on two opposing crossbars of the frame, positioned for movement along the length of the crossbars by means of several linear actuators, which are driven by the actuation means located on the outside of the structural housing.
Liu teaches a 3D printer (Fig. 3-4) comprising a system of movement (Fig. 5 and 10) of an extrusion spray head (4), wherein the system of movement of the extrusion spray head comprises two perpendicular cross-pieces (31, 32), each of which is mounted on two opposing crossbars of the frame (as shown in Fig. 3-4), positioned for movement along the length of the crossbars by means of several linear actuators (as shown in Fig. 5 and 10; p.0073), which are driven by the actuation means (p.0073) located on the outside of the structural housing (when viewed in combination with Fuller).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the movement system of the arc torch of Fuller, Kruer and Gardiner, with Liu, by providing two perpendicular .
 Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fuller, Kruer, Gardiner and Liu as set forth above, and further in view of Fripp (US 2016/0263827).
Regarding claim 3, Fuller, Kruer, Gardiner and Liu combined teach the machine as set forth above, wherein the arc torch is joined in a coupling (Liu; connection between 4 and 31/32) that slides on each one of the cross-pieces (Liu; as shown in Fig. 5 and 10), by means of a support (body of 4) on which said arc torch is installed (Liu; when viewed in combination with Fuller/Kruer/Gardiner).
Fuller, Kruer, Gardiner and Liu combined fail to disclose wherein the arc torch is installed in an orientation assembly that is rotated by means of an actuator.
Fripp teaches an apparatus for generating 3D objects (Fig. 1) comprising a nozzle (15) installed in an orientation assembly (42) that is rotated by means of an actuator (43)(p.0110).
 Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the support of the arc torch of Fuller, Kruer, Gardiner and Liu, with Fripp, by installing the arc torch in an orientation assembly that is rotated, for the advantages of additional movement freedom.
Allowable Subject Matter
Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  allowable subject matter is indicated for claims 5 and 6 because the prior art of record does not show or fairly suggest a machine for deposition of material for the production of pieces, wherein the supporting table has a platform on top, which is connected to the end of said supporting table by means of a joint on which a gear is mounted that meshes with an actuator gear when the supporting table is in the lower position of its movement away from the frame, to pivot the platform towards the side sub-chamber.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2014/0363532, US 2016/0303801 and US 2015/0321418.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761   
01/29/2021                                                                                                                                                                                          

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761